e e sywy9y0-0 internal_revenue_service department of the treasury washington dc contact person’ telephone number in reference to date orp op e- t- legend b c d dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to the proposed transfer of all of the net assets of and e to c d b b is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 c is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 d is exempt under section s01 c of the code and is classified as a private_foundation under sec_509 e is exempt under sec_501 of the code and is classified as a private_foundation under section s09 a - c d and e b proposes to transfer its assets to b management administration achievement of owing to divergent charitable interests and investment philosophy of the directors of charitable goals of consistent with the interest of b's founders to have their children involved in charitable activities the charitable purposes of b would be best achieved by the aforementioned proposal proportion charitable organizations d and e are organized to make grants to other b has been increasingly difficult b's assets will be distributed to d and e the c c in equal of f b represents that the transfer to and e will be after without consideration and will not be from current income the transfer b will voluntarily terminate its private_foundation_status and will notify the service of said action to exist after the termination of b will cease its private_foundation_status d c b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated acts or failures to act or a willful and flagrant act or failure to act giving rise to a termination pursuant to sec_507 of the code furthermore b has not committed willful repeated sec_507 of the code which provides for the voluntary that except for transfers described in section and involuntary termination of private_foundation_status provides in part b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter or failures to act there has been either wiliful the organization notifies the service of or a willful and flagrant act sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina termination of a elects to terminate pursuant to sec_507 a of the code unless the transferor private_foundation the transferor private_foundation under section is applicable a private or section sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 b transfer of net assets to another or part of all its aif private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 such transfer shall itself be counted toward sec_1_507-3 of the regulations provides that since a other than an organization described section transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization not described in sec_501 a sec_4945 be in sec_501 sec_509 under sec_4947 or treated as described in sec_501 c in order for such transfer of assets not to other than an organization described in a taxable_expenditure it must be a taxable_expenditure under or sec_4947 to an organization described is sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period the rate_of_tax shall be equal to percent of the sec_4945 of the code imposes a tax on the foundation on of the code provides that for purposes of this each taxable_expenditure as defined in sec_4945 sec_4945 d section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as unless a or of sec_509 foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph a grant to an organization an exempt operating the private or is b sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary in subsection d means that the to obtain full sec_53_4945-5 i of the foundation and similar excise_taxes regulations provides in part grant to an organization with respect to which expenditure_responsibility must be exercised under this section a private_foundation should conduct a limited inquiry concerning the that before making a potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes sec_53_4945-5 i of the regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 this section apply to transfers of assets described in sec_507 b h and and accordingly based on the information furnished we rule as follows the proposed transfer of assets will not affect the continued qualification of sec_501 sec_501 foundation status of private_foundations within the contemplation of sec_507 b as b b that is exempt from federal_income_tax under and will not result in the termination of private but will constitute an adjustment between an organization described in the proposed transfer will not constitute either a notification b's intent to terminate its status as foundation under sec_507 failure to act within the meaning of sec_507 by b therefore b will not be liable for the termination_tax imposed by sec_507 a private or willful repeated acts or the proposed transfer will constitute a significant disposition of assets to one or more foundations will not be treated as newly created organizations and will be treated as possessing the attributes and characteristics of b following the transfer c their required distributions under sec_4942 proportional amounts of b's excess qualifying distributions carryover for prior years d and e may proportionately reduce by their d and e c - the proposed transfer will not constitute a sale or other will not disposition within the meaning of sec_4940 a constitute an act of self-dealing within the meaning of sec_4941 by b or by any disqualified_person and will not constitute a jeopardizing investment within the meaning of sec_4944 by b or by any disqualified_person d or e d or c c e the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 required to exercise expenditure_responsibility under sec_4945 with respect to the assets transferred to d and eb and b will not be c ae the contemplated transaction will not result in any_tax due by b under chapter provided b has no assets b will not be required to file any_tax returns for any taxable years subsequent to that in which all assets are distributed required to file a return required by sec_6043 b upon b's termination b will be we are informing the ep eo key district_office of this action organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely eve lol v back gerald v chief exempt_organizations sack technical branch o2o22
